Judgment in favor of plaintiff following the granting of plaintiff’s motion for summary judgment unanimously reversed, on the law, with costs to abide the event, and the motion for summary judgment denied. Upon the verified pleadings and opposing affidavits an issue is raised which must await trial as to whether the goods delivered to defendant were shipped pursuant to a consignment agreement that would maintain title in plaintiff or whether they were sold outright to defendant. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.